MARY'S OPINION HEADING                                           






                     NO. 12-05-00332-CV
 
IN THE COURT OF APPEALS

TWELFTH COURT OF APPEALS DISTRICT

TYLER, TEXAS


§APPEAL FROM THE 

IN THE MATTER OF C.G.,                              §     COUNTY COURT AT LAW NO. 3 OF
A JUVENILE
§SMITH COUNTY, TEXAS

 

 
 
MEMORANDUM OPINION
            This appeal is being dismissed for want of jurisdiction pursuant to Texas Rule of Appellate
Procedure 42.3(a).  The trial court’s judgment was signed on June 13, 2005.  Under rule of appellate
procedure 26.1(a), unless Appellant timely filed a motion for new trial or other postjudgment motion
that extended the appellate deadlines, her notice of appeal was due to have been filed “within 30 days
after the judgment [was] signed,” i.e., July 13, 2005.  Although on July 14, 2005, Appellant filed a
motion for new trial, because the motion was filed more than thirty days after judgment, the motion
was untimely.  See Tex. R. Civ. P. 329(a). Consequently, the time for perfecting Appellant’s appeal
was not extended.  See Tex. R. App. P. 26.1(a).  Appellant filed a notice of appeal on October 11,
2005.  However, because the notice of appeal was not filed on or before July 13, 2005, this Court
has no jurisdiction to consider the appeal.
            On October 13, 2005, this Court notified Appellant pursuant to Texas Rule of Appellate
Procedure  42.3(a) that her notice of appeal was untimely, and it informed her that unless, on or
before October 24, 2005, the record was amended to establish the jurisdiction of this Court, the
appeal would be dismissed.  Appellant has neither responded to this Court’s notice or otherwise 
established jurisdiction.  
            Because this Court is not authorized to extend the time for perfecting an appeal except as
provided by Texas Rules of Appellate Procedure 26.1 and 26.3, we dismiss the appeal for want of
jurisdiction.  Tex. R. App. P. 42.3(a).
 
Opinion delivered October 31, 2005.
Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.






































(PUBLISH)